DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021, has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 4 of Claim 1 introduces “the internal electrode layers”. Line 7 states: “…outer dielectric layers without internal electrode layers.” It is unclear if the internal electrode layers of Line 7 are the internal electrode layers introduced in Line 4. The claim will be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka et al. (US Publication 2008/0068777) in view of Morita et al. (US Publication 2013/0208399).
In re claim 1, Takeoka discloses a multilayer ceramic electronic component comprising a ceramic element body (2 – Figure 1, ¶21) including:
A capacitance region formed by alternately laminating inner dielectric layers (3 – Figure 1, ¶21) and internal electrode layers (4 – Figure 1, ¶21), the inner dielectric layers being sandwiched between the internal electrode layers having different polarities (Figure 1), wherein the dielectric layers include a main component containing barium titanate ¶31, Table 1); and
An exterior region (region of 3 above topmost 4 and below bottommost 4 – Figure 1) laminated outside the capacitance region (alternating layers of 3 and 4 – Figure 1) in a laminating direction formed by outer dielectric layers (Figure 1) without internal electrodes, wherein the internal electrode layers (4 – Figure 1) include a main component of copper and / or silver (¶34).
Takeoka does not disclose an exterior void ratio (RSe) is larger than a capacitance void ratio (RSc), in which the exterior void ratio (RSe) is an area ratio of voids contained in the exterior region, and the capacitance void ratio (RSc) is an area ratio of voids contained in the capacitance region.
	Morita discloses an exterior void ratio (RSe) (11d3, 11d4 – Figure 5, ¶41) is larger than a capacitance void ratio (RSc) (ratio of voids in 11a1 – Figure 5, ¶3), in which the exterior void ratio (RSe) is an area ratio of voids contained in the exterior region, and the capacitance void ratio (RSc) is an area ratio of voids contained in the capacitance region (¶41 – Note that there are virtually no other pores that exist outside the region of 11d).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the void ratio regions as described by Morita to reduce the occurrence of delamination and residual stress during a mounting process. 
	In re claim 3, Takeoka in view of Morita discloses the multilayer ceramic electronic component according to claim 1, as explained above. Takeoka does not explicitly disclose wherein-2-Application No. 16/281,391 the element body further includes a side region formed by an insulator located on a side part of the capacitance region and covering side surfaces of the internal electrode layers, and a side void ratio (RSs) is larger than the capacitance void ratio (RSc), in which the side void ratio (RSs) is an area ratio of voids contained in the side region.
	Morita discloses the element body (11 – Figure 4, ¶3) further includes a side region (T11a2 – Figure 4, ¶28) formed by an insulator located on a side part of the capacitance region (region that 11b occupies - Figure 4, ¶3) and covering side surfaces of the internal electrode layers (11b – Figure 4), and a side void ratio (RSs) (11d1, 11d2 – Figure 4, ¶28) is larger than the capacitance void ratio (RSc) (ratio of voids in 11a1 – Figure 4, Figure 5, ¶3), in which the side void ratio (RSs) is an area ratio of voids contained in the side region (¶41 – Note that there are virtually no other pores that exist outside the region of 11d).
In re claim 4, Takeoka in view of Morita discloses the multilayer ceramic electronic component according to claim 1, as explained above. Takeoka further discloses the inner dielectric layers include a main component containing barium titanate ¶31, Table 1) and a sub-component containing boron oxide and / or lithium oxide (¶31, Table 1).
	 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka et al. (US Publication 2008/0068777) in view of Morita et al. (US Publication 2013/0208399) and in further view of Ikeda (US Publication 2016/0163453).
In re claim 5, Takeoka in view of Morita discloses the multilayer ceramic electronic component according to claim 1, as explained above. Takeoka does not disclose wherein the internal electrode layers also contain voids.
	Ikeda discloses internal electrodes (2a, 2b, 22a, 22b, 23a, 23b – Figure 1, ¶37) of a multilayer ceramic capacitor (50 – Figure 1) having voids (¶51, Table 1: Sample 2, Sample 3). 
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode structure as described by Ikeda to provide for increased capacitance and increased protection to moisture penetration.




Allowable Subject Matter
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor having an insulating lead-out region disposed between two layered internal electrodes of the same polarity having a higher porosity than the capacitance region of the capacitor element. The prior art further does not teach nor suggest (in combination with other claim limitations) the void ratio of the exterior region to the capacitance region falls within 1.1 to 2.0. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848